Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

   Civil Action No. 20–cv–00186–RM–KMT

   DON KEVIN WOODSON,

          Plaintiff,

   v.

   ARMOR CORRECTIONAL HEALTH SERVICES, INC.,
   THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF EL PASO,
   EL PASO COUNTY SHERIFF’S OFFICE,
   SHERIFF BILL ELDER,
   AMERICAN MEDICAL RESPONSE, INC.,
   UCH-MHS d/b/a UNIVERSITY OF COLORADO HEALTH MEMORIAL HOSPITAL
   CENTRAL,
   LUCAS A. HENNINGS, M.D.,
   CANDIDA R. RODIRIGUEZ, N.P.,
   MARY MARSH, P.A.,
   KANDEE HAMMILL, R.N.,
   TRACEY L. DANIELS, PA-C,
   JILL W. VESSEY, M.D.,
   AMY K. CURRAN, M.D.,
   JAMES C. SANDBERG, PA-C,
   JONATHAN P. O’NEIL, M.D., and
   ROBERT D. WEBER, M.D.,

          Defendants.


                                               ORDER


          Before the court is the “Unopposed Motion to Stay Discovery,” filed by Defendants The

   Board of County Commissioners of the County of El Paso [“BoCC”], El Paso County Sheriff’s

   Office [“EPSO”], and Sheriff Bill Elder [“Elder”], [collectively, the “El Paso County

   Defendants”]. ([“Motion”], Doc. No. 82.) In their Motion, the El Paso County Defendants ask
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 2 of 10




   that discovery in this matter be stayed, pending resolution of their previously filed motion to

   dismiss. (Id. at 1-2; see Doc. No. 77.) The El Paso County Defendants state that none of the

   other litigants oppose the relief sought. (Mot. 1.) For the following reason, the motion to stay is

   GRANTED.

                                     STATEMENT OF THE CASE

          Plaintiff Don Kevin Woodson [“Woodson”] is a former pretrial detainee at the El Paso

   County Criminal Justice Center [“ECCJC”], who reportedly suffers from paranoid schizophrenia,

   anxiety disorder, and bipolar disorder. ([“Complaint”], Doc. No. 1 at ¶¶ 43-44.) Woodson

   brings this lawsuit, pursuant to 42 U.S.C. § 1983, asserting violations of his Fourteenth

   Amendment rights, as well as claims for professional negligence under Colorado state law. (Id.

   at ¶¶ 1, 120-204.)

          According to the Complaint, on February 2, 2018, while being apprehended for arrest,

   Plaintiff was bitten by a police dog on his left arm, left foot, and “other parts of his body.” (Id. at

   ¶¶ 45-48.) At the time, Plaintiff was observed to be “naked” and “talking to himself.” (Id. at ¶

   46.) Following his arrest, Plaintiff was reportedly transported by ambulance to the Defendant

   UCH-MHS d/b/a University of Colorado Health Memorial Hospital Central [“Memorial

   Hospital”], where he was examined by Defendants Lucas A. Hennings, M.D. and Candida R.

   Rodriguez, R.N. (Id. at ¶¶ 49-50.) The clinicians found Plaintiff to be “acting erratically and

   speaking incoherently.” (Id. at ¶¶ 50-51, 53.) Upon examination, they observed “multiple

   puncture wounds” on his left arm, but found no signs of “obvious infectious process.” (Id. at ¶¶

   51-53.) Plaintiff’s left arm wounds were cleaned and irrigated, and he was given a prophylactic




                                                      2
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 3 of 10




   antibiotic. (Id. at ¶ 54.) That same day, February 2, 2018, Plaintiff was discharged from the

   hospital. (Id.)

          Upon his discharge, from February 2, 2018, until February 11, 2018, Woodson was held

   as a pretrial detainee at ECCJC, a facility which is operated by the El Paso County Defendants.

   (Id. at ¶¶ 10, 12, 56-57, 127.) While at ECCJC, Plaintiff’s healthcare was “provided, overseen,

   and supervised” by Defendants Armor Correctional Health Services, Inc. [“ACHS”], Mary

   Marsh P.A., and Kandee Hammill, R.N. [collectively, the “Armor Defendants”]. (Id. at ¶¶ 5-6,

   22, 25, 57-58.) Woodson alleges that, throughout his initial ten-day confinement at ECCJC, the

   Armor Defendants “repeatedly failed” to provide him with adequate medical care. (Id. at ¶ 58.)

          On February 11, 2018, Plaintiff was rushed back to Memorial Hospital by Defendants

   American Medical Response, Inc. [“AMR”], EPSO, and Elder, reportedly due to his “altered

   mental status,” as well as swelling in his left arm. (Id. at ¶¶ 79-81.) At the time, Plaintiff was

   noted to have a “scab” on his left foot, though he was “unable to verbalize how it happened.”

   (Id. at ¶ 79.) Upon his admittance to Memorial Hospital, Plaintiff was treated by Defendants

   Tracey L. Daniels, PA-C, Jill W. Vesey, M.D., Amy K. Curran, M.D., James C. Sandberg, PA-

   C, Jonathan P. O’Neil, M.D., and Robert D. Weber, M.D. (Id. at ¶¶ 83-101.) Nine days after his

   admission, on February 20, 2018, Plaintiff underwent a transtibial amputation of his left leg,

   “[d]ue to the extent of the gangrene and associated damage, including exposed bone in the left

   hindfoot and midfoot.” (Id. at ¶¶ 110-11.) Following the amputation, Woodson remained

   hospitalized at Memorial Hospital until March 2, 2018. (Id. at ¶ 112.) He was then transported

   back to ECCJC, where he was held as a pretrial detainee, until March 27, 2018. (Id.)




                                                     3
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 4 of 10




          Plaintiff now alleges that, “[t]hroughout the aforesaid period of pre-trial detention and

   course of care from February 2, 2018 to February 20, 2018,” Defendants all “knew” that he “was

   in the grip of psychological and behavioral conditions and limitations which rendered him unable

   to effectively or accurately self-advocate or communicate with his healthcare providers or

   custodial agents regarding the nature or extent of his physical injuries or symptoms.” (Id. at ¶¶

   113-14.) Woodson claims that Defendants’ “negligent, liability-producing, and unconstitutional

   acts and omissions” led to the surgical amputation of his left lower leg, and caused him to suffer

   “other physical, emotional, and psychological injuries,” as well as “economic losses.” (Id. at ¶¶

   115-119.)

          Based on these allegations, on January 22, 2020, Plaintiff commenced this lawsuit. In his

   Complaint, Woodson asserts the following causes of action: (1) Fourteenth Amendment

   deliberate indifference claims against the Armor Defendants; (2) Fourteenth Amendment due

   process claims against the El Paso County Defendants; and (3) supplemental tort claims for

   negligence against all Defendants. (Id. at ¶¶ 120-204.) As relief, Plaintiff seeks monetary

   damages, only. (Id. at 85.)

            On May 26, 2020, the El Paso County Defendants responded to Plaintiff’s allegations

   by filing a motion to dismiss, pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

   (Doc. No. 77.) In their motion to dismiss, the El Paso County Defendants argue, among other

   things, that Woodson’s § 1983 claims against them fail, as a matter of law, because each claim is

   “contingent upon the existence of an underlying constitutional violation by the Armor

   Defendants,” and because Plaintiff has failed to adequately allege “an[y] underlying

   constitutional violation.” (Id. at 2, 6, 9-16.) Defendant Elder also contends that he is entitled to


                                                     4
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 5 of 10




   qualified immunity with respect to the constitutional claims asserted against him. (Id. at 2, 17.)

   In addition, the El Paso Defendants argue that Plaintiff’s supplemental tort claims are barred by

   the statute of limitations and the Colorado Governmental Immunity Act [“CGIA”]. (Id. at 2, 18-

   19.)

          Defendants Vessey and Daniels, as well as the Armor Defendants, likewise filed their

   own motions to dismiss, on May 8, 2020, and May 26, 2020, respectively. (Doc. Nos. 66, 78.)

   Defendants Vessey and Daniels bring their motion to dismiss, pursuant to Rule 12(b)(1), arguing

   that the court should decline to exercise supplemental jurisdiction over the claims asserted

   against them,1 while the Armor Defendants seek dismissal of the Complaint, pursuant to Rule

   12(b)(6), for inadequate pleading. (Doc. No. 66 at 4, 11; Doc. No. 78 at 3-13.) All three

   motions to dismiss are fully briefed and pending. (Doc. Nos. 79, 87, 100-01, 105-06.)

          On June 3, 2020, the El Paso County Defendants filed the present Motion, asking that

   discovery in this matter be put on hold, until after the court’s resolution of their previously filed

   motion to dismiss. (Mot. 3, 5.) The El Paso County Defendants argue that a discovery stay is

   appropriate in this case, because Defendant Elder has invoked qualified immunity as to the

   federal claims asserted against him. (Id. at 2-3.) In addition, they contend that all relevant

   factors weigh in favor of the imposition of a stay. (Id. at 4-5.)

                                       STANDARD OF REVIEW

            The Federal Rules of Civil Procedure do not expressly provide for a stay of

   proceedings. Rule 26(c), however, permits a court to “make an order which justice requires to



   1
    Defendants Hennings, O’Neil, Sandberg, Rodriguez, and Curran have each filed a joinder to the
   Vesey/O’Neil motion to dismiss. (Doc. Nos. 67-69, 71, 73.)

                                                     5
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 6 of 10




   protect a party . . . from annoyance, embarrassment, oppression, or undue burden or expense.”

   Fed. R. Civ. P. 26(c). Further, “[t]he power to stay proceedings is incidental to the power

   inherent in every court to control the disposition of the causes on its docket with economy of

   time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

   254-55 (1936) (citing Kan. City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).

           In this District, a stay of discovery is generally disfavored. See, e.g., Rocha v. CCF

   Admin., No. 09-cv-01432, 2010 WL 291966, at *1 (D. Colo. Jan. 20, 2010); Jackson v. Denver

   Water Bd., No. 08-cv-01984, at *1 (D. Colo. Dec. 15, 2008); Chavez v. Young Am. Ins. Co., No.

   06-cv-02419, at *2 (D. Colo. Mar. 2, 2007). Nevertheless, the decision whether to stay

   discovery rests firmly within the sound discretion of the court. United Steelworkers of Am. v. Or.

   Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir. 2003) (quoting Landis, 299 U.S. at 254).

           In ruling on a motion to stay discovery, five factors are generally considered: “(1) [the]

   plaintiff’s interests in proceeding expeditiously with the civil action and the potential prejudice

   to [the] plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the court; (4)

   the interests of persons not parties to the civil litigation; and (5) the public interest.” String

   Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006 WL 8949955, at *2 (D. Colo.

   Mar. 30, 2006); see United Steelworkers, 322 F.3d at 1227. Further, “a court may decide that in

   a particular case it would be wise to stay discovery on the merits until [certain challenges] have

   been resolved.” 8A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

   PROCEDURE § 2040, at 198 (3d ed. 2010). “[A] stay may be appropriate if resolution of a

   preliminary motion may dispose of the entire action.” Serv. First Permits, LLC v. Lightmaker

   Vancouver (Internet) Inc., No. 18-cv-02089, 2019 WL 109335, at *3 (D. Colo. Jan. 4, 2019)


                                                      6
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 7 of 10




   (quoting Elec. Payment Sols. of Am., Inc., No. 14-cv-02624, 2015 WL 3940615, at *1 (D. Colo.

   June 25, 2015)).

                                                ANALYSIS

          In this case, as to the first factor, there is no evidence to suggest that Plaintiff will be

   prejudiced by a discovery stay. Indeed, the motion to stay is unopposed. (See Mot. 1.) The first

   factor, therefore, weighs in favor of the imposition of a stay. See Frasier v. Evans, No. 15-cv-

   01759, 2015 WL 6751136, at *2 (D. Colo. Nov. 5, 2015) (finding the first factor to weigh in

   favor of a stay, because the plaintiff did not oppose the requested relief).

          As to the second factor, the El Paso County Defendants argue that they would be unduly

   burdened by moving forward with discovery, particularly because Defendant Elder “would be

   deprived of the benefit of qualified immunity if he is forced to partake in extensive discovery

   before this Court rules upon qualified immunity.” (Mot. 4.) Qualified immunity “give[s]

   government officials a right, not merely to avoid standing trial, but also to avoid the burdens of

   such pretrial matters as discovery.” Behrens v. Pelletier, 516 U.S. 299, 308 (1996) (alterations

   omitted) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). The Tenth Circuit has made

   clear that “qualified immunity questions should be resolved at the earliest possible stage in

   litigation.” Schwartz v. Booker, 702 F.3d 573, 579 (10th Cir. 2012) (quoting Hunter v. Bryant,

   502 U.S. 224, 227 (1991)) (per curiam) (alterations omitted). In addition, “discovery generally

   should be avoided once qualified immunity is raised,” unless the plaintiff demonstrates “how

   [such] discovery will raise a genuine fact issue as to the defendant[’s] qualified immunity claim.”

   Martin v. Cty. of Santa Fe, 626 Fed. App’x 736, 740 (10th Cir. 2015) (citing Cole v. Ruidoso

   Mun. Sch., 43 F.3d 1373, 1387 (10th Cir. 1994)). Here, Plaintiff has made no such


                                                      7
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 8 of 10




   demonstration. See Raven v. Williams, No. 1:19-cv-01727-WJM-SKC, 2019 WL 4954640, at *2

   (D. Colo. Oct. 8, 2019) (finding the second factor weighed in favor of a stay, because the

   plaintiff did not address how discovery would pertain to the defendant’s qualified immunity

   defense).

          Nevertheless, an assertion of qualified immunity “is not a bar to all discovery.” Rome v.

   Romero, 225 F.R.D. 640, 643 (D. Colo. 2004). Indeed, qualified immunity is applicable only to

   individual capacity claims for monetary damages; it is not a defense against official capacity

   claims, and it does not apply to claims asserted against governmental entities. Meiners v. Univ.

   of Kan., 359 F.3d 1222, 1233 n.3 (10th Cir. 2004) (citing Frank v. Relin, 1 F.3d 1317, 1327 (2d

   Cir. 1993)). In this case, Plaintiff appears to lodge both individual and official capacity claims

   against Defendant Elder, in addition to his § 1983 claims against EPSO, BoCC, and the Armor

   Defendants. (See Compl. ¶¶ 6-12, 22-27, 121, 132, 141, 150, 169, 175.)

          However, there is no question that allowing limited discovery to proceed as to the official

   capacity claims against Defendant Elder, or as to the § 1983 claims against the other Defendants,

   would effectively rob Defendant Elder of his qualified immunity defense. Indeed, in this case, it

   would be particularly difficult to distinguish between discovery related to claims that may be

   subject to qualified immunity, and those that are not. For instance, Plaintiff’s due process claims

   against Defendants EPSO and BoCC, which would not be subject to qualified immunity, would

   result in discovery of the same information that would be relevant to his due process claims

   against Defendant Elder, which potentially would be subject to qualified immunity. Given that

   qualified immunity “is both a defense to liability and a limited ‘entitlement not to stand trial or

   face the other burdens of litigation,” such a scenario would be inappropriate. See Ashcroft v.


                                                     8
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 9 of 10




   Iqbal, 556 U.S. 662, 672 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

   Accordingly, the second factor supports the imposition of a stay. See Chapman v. Fed. Bureau

   of Prisons, No. 15-cv-00279-WYD-KLM, 2015 WL 4574863, at *3 (D. Colo. July 30, 2015)

   (finding the second factor weighed in favor of staying discovery, even though qualified

   immunity was only applicable as to some of the claims, because “it would be difficult for the

   parties and the Court to distinguish between discovery related to the claims that may be subject

   to qualified immunity and those that are not”).

           Looking to the remaining String Cheese Incident factors, the third “court convenience”

   factor also weighs in favor of stay. Indeed, it is certainly more convenient for the court to enter a

   stay until it is clear which of Plaintiff’s claims, if any, will move forward. The fourth factor

   bears no weight, as there are no non-parties with significant, particularized interests in this case.

   As to the fifth factor, the general public’s primary interest in this case is an efficient and just

   resolution. Avoiding wasteful efforts by the court and the litigants serves that purpose.

           Therefore, considering the String Cheese Incident factors together, as well as the strong

   interest of resolving immunity questions before subjecting government officials to the

   vicissitudes of litigation, a stay of all discovery in this case is appropriate.

           Accordingly, it is

           ORDERED that the El Paso County Defendants’ “Unopposed Motion to Stay

   Discovery” (Doc. No. 82) is GRANTED. Discovery in this matter is STAYED as to all

   Defendants, pending rulings on the three outstanding motions to dismiss (Doc. No. 66, 77-78.)

   In light of this Order, the parties’ proposed Scheduling Order (Doc. No. 95) will not be entered.

   Instead, within ten days of a final ruling on the three motions to dismiss, if any portion of the


                                                       9
Case 1:20-cv-00186-RM-KMT Document 107 Filed 07/17/20 USDC Colorado Page 10 of 10




   case remains, the parties shall file an Amended Proposed Scheduling Order, setting forth an

   accurate recitation of the remaining claims and proposing jointly agreed upon new deadlines.

          This 17th day of July, 2020.




                                                  10
